DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon reconsideration, Applicant’s Remarks filed 5/9/2022 are persuasive, and in light of the prior art, the claims distinguish over the prior art in that the references fail to show or render obvious either alone or in combination without impermissible hindsight the chemical liquid preparation method of preparing a chemical liquid to be supplied to a substrate comprising the steps of the operating a first flow rate adjusting valve to supply oxygen-containing gas with a first supply flow rate from an oxygen-containing gas pipe to a mixing gas piping and operating a second flow rate adjusting valve to supply inert gas with a second supply flow rate from an inert-gas containing gas piping to the mixing gas piping, wherein a ratio of the first supply rate and the second supply flow rate corresponds to a predetermined mixing ratio; and dissolving the mixed gas in the chemical liquid to adjust a dissolved oxygen concentration to the predetermined target dissolved oxygen concentration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/               Primary Examiner, Art Unit 1774